Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 03/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,701,334 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments 
Applicant's arguments filed 12/08/2020, have been fully considered, and they are persuasive. The rejection of claim 1 and 9 -19 under 35 U.S.C. 112(b) or 112 (pre-AIA ) second paragraph has been withdrawn in view of Applicants amendment. All module/device structure that implemented by the processing system has described in para: 0076 – 0077, 0085. 

Allowable Subject Matter
Claims 1 – 5, 7 – 19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records fails to explicitly disclose, with respect to claim 1, “detecting, by the virtual reality device, a change in perspective caused by movement away from a point of origin; generating, by the virtual reality device, a corrected parallax triangle mesh that corrects the at least one artifact in the perspective triangle mesh, the artifact caused by the detected change in perspective and the generating of the corrected parallax triangle mesh is based at least in part on generating confidence values associated with depths of pixels of the perspective triangle mesh; and with respect to claim 9, “a parallax correction module implemented by the processing system of the VR system to generate a corrected parallax triangle mesh that corrects the at least one artifact in the perspective triangle mesh, the artifact caused by the detected change in perspective, the parallax correction module including a smear detection module configured to generate the corrected parallax triangle mesh based on examination of triangles included as part of the perspective triangle mesh” and with respect claim 21, “generating a corrected parallax triangle mesh that corrects based on depth filtering, the artifact caused by the detected change in perspective”; where the closest prior art is Mashitani et al (US 2005/0089212 A1), Farsaie (US 2004/0027347 A1) and Mandella et al (US 2016/0267720 A1).
Mashitani et al. is directed towards a three-dimensional sense adjusting unit displays three-dimensional images to a user. If a displayed reaches a limit of parallax, the user responds to the three-dimensional sense adjusting unit. According to acquired appropriate parallax information, a parallax control unit generates parallax images to realize the appropriate parallax in the subsequent stereo display. The control of parallaxes is realized by optimally setting camera parameters by going back to three-dimensional data. Functions to realize the appropriate parallax are made into and presented by a library, see abstract. 
Farsaie, which is in the same field of endeavor, discloses a discrete linear space sampling method and system for generating digital 3D models comprising. A plurality of digital images are acquired of a subject from a respective plurality of image sensor positions near the image sensor location. Candidate 3d-spels are identified, each 3d-spel being an image pixel corresponding to a common point on said subject. Candidate 3d-spels are rejected based on a differential analysis of the candidate 3d-spels, the remaining 3d-spels forming a set of accepted 3d-spels. 3D coordinates are calculated for each accepted 3d-spel, thereby forming a point-cloud of the subject. 

Last but not least, Mandella, which is in the same field of endeavor, discloses apparatus and methods for the viewing of a reality, and in particular a comfortable and pleasant viewing of the reality by a user.  The reality is viewed by the user with a viewing mechanism that may involve optics.  The reality viewed may be a virtual reality, an augmented reality or a mixed reality. A projection mechanism renders the scene for the user and modifies one or more virtual objects present in the scene.  The modification performed is based on one or more properties of an inside-out camera. The modification and the associated property/properties of the inside-out camera are suitably chosen to fit an application need such as to provide a pleasant and comfortable viewing experience for the user.  The inside-out camera may be attached to the viewing mechanism, which may be worn by the user.  The reality viewed may be from the viewpoint of the user, or from the viewpoint of another device detached from the user, see abstract.
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 9 and 21, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486